Citation Nr: 0404379	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  98-05 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for a 
perforation of the left tympanic membrane with mixed hearing 
loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The veteran testified at a hearing before a 
hearing officer at the RO in September 1998.  He also 
testified before the undersigned at a hearing held at the RO 
in May 1999.  In September 1999 and in May 2003, the Board 
remanded the case to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.  

In a rating decision dated in September 2003, the RO denied 
service connection for right ear disability including right 
ear hearing loss.  The RO informed the veteran of its 
decision in a September 2003 letter and provided notice of 
his appellate rights.  There is no indication in the record 
before the Board that the veteran has filed a notice of 
disagreement with the September 2003 decision, and the issue 
of service connection for right ear hearing loss is not 
before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) (pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The veteran's service-connected perforated left tympanic 
membrane with mixed hearing loss is manifested by scarring 
and retraction of the left tympanic membrane and left ear 
hearing impairment ranging from level I to level IV.

3.  Service connection is not in effect for right ear hearing 
loss.  

4.  The record does not demonstrate that the veteran's 
perforation of the left tympanic membrane with mixed hearing 
loss results in frequent periods of hospitalization or 
produces marked interference with employment.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for a 
perforation of the left tympanic membrane with mixed hearing 
loss have not been met.  38 U.S.C.A. §§ 1155. 5103. 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87 Diagnostic Code 
6100, 4.87a Diagnostic Code 6211 (1998); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.85 Diagnostic Code 6100, 4.87 Diagnostic 
Code 6211 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The veteran's disagreement with the RO's March 1998 denial of 
an increased evaluation for his service-connected perforation 
of the left tympanic membrane with mixed hearing loss led to 
this appeal.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to notice 
and the duty to assist.  In a recent opinion, the United 
States Court of Appeals for Veterans Claims (Court) held 
expressly that that the revised notice provisions enacted by 
section 3 of the VCAA and found at 38 U.S.C.A. § 5103(a) 
(West 2002) apply to cases pending before VA at the time of 
the VCAA's enactment.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the veteran filed his claim for a compensable 
rating in September 1997, and in a letter dated in October 
1997, the RO explained that it would arrange for examinations 
to evaluate any hearing loss and his perforated tympanic 
membrane.  In its March 1998 rating decision, the RO notified 
the veteran of the results of the examinations, and in its 
April 1998 statement of the case provided a detailed outline 
of the rating criteria for hearing loss and perforation of a 
tympanic membrane, thereby notifying the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  At that time, the RO also set forth the provisions 
of 38 C.F.R. § 3.321(b) pertaining to extra-schedular 
evaluations.  In a letter dated in September 1999, the RO 
requested that the veteran provide the names and addresses of 
all sources of treatment or evaluation for his service-
connected left ear condition with hearing loss at any time 
since 1997 and told him that VA would request the evidence he 
identified.  In October 1999, the veteran returned VA Forms 
21-4142, Authorization and Consent to Release Information to 
VA, which he had signed, but on which he did not identify any 
health care provider.  On a VA Form 21-4138, Statement in 
Support of Claim, received at the same time, the veteran 
stated that his last hearing and ear examinations had been at 
the VA Medical Center in West Haven, Connecticut, in November 
1997.  

In its January 2000 supplemental statement of the case, the 
RO outlined the revised rating criteria for hearing loss that 
had become effective in June 1999 and repeated its 
description of the prior rating criteria, thereby informing 
the veteran of the evidence necessary to substantiate an 
increased rating for his service-connected disability.  In a 
letter dated in June 2002, the RO advised the veteran that to 
establish entitlement to increased evaluation of his service-
connected disability, he must present medical evidence 
showing that his disability had increased in severity.  The 
RO told that veteran that he should provide information as to 
the name and address of the person, agency or company who had 
records that he thought would help VA decide his claim and 
the approximate time frame to which they applied.  The RO 
again provided the veteran with release authorization forms 
and told the veteran that it would request private medical 
records he identified.  The RO also told the veteran that he 
could get the records himself and send them to the RO.  

In an effort to further develop the veteran's claim, the RO, 
in a letter dated in June 2003, requested that he identify 
the names, addresses and approximate dates of treatment or 
evaluation for all VA and non-VA health care providers from 
which he had received evaluation or treatment for perforation 
of the left tympanic membrane with mixed hearing loss at any 
time since September 1996.  The RO advised the veteran that 
this should include, but not be limited to, information 
pertaining to treatment form a Dr. Ciotola, whose name the 
veteran had mentioned when he filed his claim.  The RO also 
asked the veteran to provide information pertaining to 
periodic physical examination for employment so that he could 
have a "DOT" driver's license.  In addition, the RO 
notified the veteran that he should provide or identify 
evidence, such as statements from supervisors at work, 
documenting the nature and degree of interference with his 
employment attributable to his service-connected perforated 
left tympanic membrane with hearing loss.  The RO explained 
that VA was responsible for obtaining relevant records from 
any Federal agency.  It also explained that VA would attempt 
to obtain private records he identified, but that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal department or 
agency.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), to include as supplemented in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In the January 2002 and June 2003 letters the RO 
asked the veteran to identify any additional information or 
evidence that he wanted VA to try to get, asked him to send 
VA the evidence as soon as possible and asked him to send VA 
the information describing additional evidence or the 
evidence itself.  This language adequately asked the veteran 
to provide any evidence in his possession that pertains to 
the claim, as directed in Pelegrini.  In an October 2003 
supplemental statement of the case, the RO provided the 
veteran the regulatory provisions of the VCAA.  

The Board recognizes that the RO did not fully comply the 
with the notice requirements of the VCAA until after the 
initial unfavorable RO determination in the claim and 
acknowledges that the Court found this unacceptable its 
recent Pelegrini decision.  As is evident by the chronology 
outlined above, the VCAA did not become law until well after 
the RO denied the claim in March 1998.  Upon review of the 
record in its entirety, it is the judgment of the Board that 
during the course of the appeal VA has made every reasonable 
effort to develop the claim and subsequent to the enactment 
of the VCAA has provided the veteran with notice that 
complies with the requirements of the VCAA.  The Board finds 
that the unavoidable failure to provide the veteran with the 
specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be service by 
remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West 2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with 
audiology and ear examinations in 1997, 1999 and 2003.  
Though requested to do so, the veteran has not identified or 
authorized release of any medical records potentially 
relevant to his claim.  In support of his claim, the veteran 
testified at a hearing before a hearing officer in October 
1998 and also testified at a hearing before the undersigned 
in May 1999.  In addition, the veteran and his representative 
have provided written arguments in conjunction with the 
claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Specific schedular criteria

Effective June 10, 1999, during the pendency of the veteran's 
appeal, VA amended the provisions of the Rating Schedule 
pertaining to the evaluation of service-connected hearing 
loss disability and diseases of the ear.  See 64 Fed. Reg. 
25,202-25,210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
Under both versions of the regulations Diagnostic Code 6211 
provides a maximum zero percent rating for perforation of the 
tympanic membrane.  38 C.F.R. § 4.87a (1998); 38 C.F.R. 
§ 4.87 (2003).  

With respect to ratings for hearing loss, the Board finds 
that the revisions to the pertinent regulations do not 
contain any substantive changes that affect this particular 
case, but merely add certain provisions that were already the 
practice of VA.  See 38 C.F.R. § 4.85.  The frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  The regulatory revision 
does include the addition of provisions in the new 38 C.F.R. 
§ 4.86 for evaluating exceptional patterns of hearing 
impairment, but those provisions are not applicable in this 
case.  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (Hz.).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  38 C.F.R. §§ 4.85 
(Diagnostic Codes 6100-6110), 4.87 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).  

Background and analysis

The veteran seeks entitlement to a compensable disability 
rating for residuals of a perforation of his left tympanic 
membrane with mixed hearing loss.  

Briefly, the service medical records show that the veteran 
sustained a rupture of the left tympanic membrane and 
underwent tympanoplasty in Vietnam in 1970 with insertion of 
a myringotomy tube at that time.  He also underwent insertion 
of a myringotomy tube at the U. S. Naval Hospital in Long 
Beach, California, in February 1972 after he reported hearing 
loss in this left ear.  After placement of the tube in 
February 1972, the veteran reported hearing improvement 
subjectively.  By March 1972, the retraction of the left 
tympanic membrane had cleared completely, and the physician 
reported that the tube would be allowed to fall out.  
Examination at discharge from service in January 1973 did not 
include an audiometric evaluation.  In a rating decision in 
June 1973, the RO granted service connection for perforation 
of the left tympanic membrane and assigned a noncompensable 
rating.  After an audiology examination in September 1973, 
the RO, in an October 1973 rating decision continued the 
noncompensable rating.  The veteran filed his increased 
rating claim in September 1997.  

The report of an October 1997 VA examination for ear diseases 
shows that at that time the examiner found no active ear 
disease, but noted that the veteran had an abnormal tuning 
fork test indicating some hearing loss.  On VA audiological 
evaluation in November 1997, pure tone thresholds, in 
decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
30
35
55
LEFT
X
45
45
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The pure tone average was 38 db in the right ear and 56 db in 
the left ear.  Applying these values to the rating criteria 
under the old regulations results in a numbered designation 
of level I in the left ear.  The diagnosis was sensorineural 
hearing loss, right ear, and mixed loss left ear.  

Thereafter, in its March 1998 rating decision, the RO 
described the veteran's service-connected disability as 
perforation left tympanic membrane with mixed hearing loss.  

At a VA audiological evaluation in December 1999, the veteran 
indicated that his hearing problems were making it very 
difficult for him to perform certain tasks such as hearing 
air leaks and localizing sounds, which were required of him 
as a heavy equipment mechanic.  He indicated he also had 
difficulties listening on the telephone and at home when 
there was background noise present.  He noted otalgia in both 
ears with airplane flights.  On examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
30
35
60
LEFT
X
35
35
55
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The pure tone average was 40 db in the right ear and 50 db in 
the left ear.  Applying these values to the rating criteria 
under both the new and the old regulations results in a 
numeric designation of level I in the left ear.  

At a VA examination for ear diseases in December 1999, the 
veteran said that he had never heard quite the same out of 
his left ear since service and that his hearing problems had 
progressed.  He said that he had recently been having 
difficulty discriminating speech in the presence of 
background noise.  The examiner said that the examination of 
the ears was normal, except for an atrophied left tympanic 
membrane and a question of a perforation.  The examiner said 
that that speech discriminations were 100 percent in the 
right ear and were averaging in the 80th percentile in the 
left ear, which the examiner said was slightly worse that the 
1997 audiogram, which showed discrimination of 94 percent in 
the left ear.  The diagnosis after examination was noise-
induced sensorineural hearing loss and left mild conductive 
hearing loss resulting from tympanic membrane perforation.  

At a VA ear examination in August 2003, the veteran's chief 
complaint was difficulty hearing, including using the 
telephone, especially with his left ear.  He reported that 
this problem was getting progressively worse.  He reported 
that he developed fullness in the ears with increased 
altitude, especially when he was in an airplane.  Examination 
showed that the left tympanic membrane was scarred and 
retracted.  No discharge was noted.  The veteran had 
difficulty understanding soft speech on the left side.  He 
had no difficulty understanding soft speech on the right 
side.  After examination, the assessment was conductive 
hearing loss of the left ear secondary to perforated left 
tympanic membrane and bilateral noise-induced sensorineural 
hearing loss.  

At a VA audiology examination in September 2003, the veteran 
reported occasional otalgia on the left with pressure changes 
in aircraft and said he occasionally used his VA-issued left 
hearing aid.  On examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
35
40
65
LEFT
X
40
45
55
75

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 80 percent in the left 
ear.  The pure tone average was 45 db in the right ear and 54 
db in the left ear.  Applying these values to the rating 
criteria under both the new and the old regulations results 
in a numeric designation of level IV in the left ear.  

Schedular rating

In arriving at a determination as to whether the record 
supports an increased rating for the veteran's service-
connected left tympanic membrane perforation with mixed 
hearing loss, the Board notes there cannot be an assignment 
of an increased schedular rating based on the perforation of 
the left tympanic membrane because a noncompensable rating is 
the highest rating available for that disability, which is 
found at Diagnostic Code 6211 in the Rating Schedule.  The 
only basis for a compensable schedular rating would be based 
on hearing loss, but examination results do not support the 
assignment of a compensable rating.  

As was outlined earlier, the degree of disability for hearing 
loss is reflected in eleven auditory acuity levels in the 
Rating Schedule, ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness.  38 C.F.R. 
§§ 4.85 (Diagnostic Codes 6100-6110), 4.87 (1998); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2003).  Disability ratings for 
hearing loss are derived from the mechanical process of 
applying the Rating Schedule to the specific numeric scores 
assigned by audiology testing.  See Lendenann v. Principi, 3 
Vet. App. 345, 349 (1992).  Further, unless the veteran 
suffers total deafness in both ears, a non-service-connected 
ear is considered "normal" for purposes of computing the 
disability rating for the service-connected ear.  VAOPGCPREC 
32-97; see 38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. 
§ 3.383(a)(3); Boyer v. West, 12 Vet. App. 142, 143 (1999), 
incorporating and reaff'g 11 Vet. App. 477, 480 (1998).  
Because total deafness has not been shown in the veteran's 
non-service-connected right hear, the veteran's right ear 
will be considered to be normal for rating purposes, which is 
equivalent to level I in the rating tables under both the old 
and new regulations.  

Review of the results of the three VA audiology examinations 
shows that at the first two examinations, that is those in 
1997 and 1999, application of the levels of hearing 
impairment in the left ear to the applicable table in the 
Rating Schedule showed that the level for the left ear was 
level I.  By 2003, test results showed hearing loss in the 
left ear were at level IV.  Application of the levels of 
hearing impairment in the left ear found at examination, and 
considering the right ear to be at level I at all times, 
shows that at the time of each examination, the results 
warranted a noncompensable rating.  That is, the combination 
of level I for the right ear with level I for the left ear 
results in a noncompensable rating as does the combination of 
level I in the right ear with level IV in the left ear.  

The Board acknowledges that the examination reports document 
that the veteran has less than perfect hearing.  Less than 
perfect hearing is not, however, the standard by which 
compensable ratings are assigned.  Further, the Board 
acknowledges that the most recent examination, in particular, 
shows an increase in severity of hearing loss in the left ear 
from level I to level IV.  The tables of the Rating Schedule 
show, however, that a range of levels of hearing loss results 
in a noncompensable rating, and the veteran's hearing loss is 
not of sufficient severity to warrant a compensable rating.  
The schedular criteria are specific in this regard, and the 
veteran's left ear hearing loss has at no time during the 
rating period been shown to be of sufficient severity to 
warrant a compensable rating.  See Lendenmann, at 349 
(assignment of disability ratings for hearing impairment is 
derived by mechanical application of the Rating Schedule to 
numeric designations after audiometric evaluations).  

The Board notes that at the VA examinations and at his 
hearings in 1998 and 1999, the veteran reported that he 
experiences feelings of fullness in his ears, especially with 
changes in pressure such as with airplane travel and that he 
has difficulty hearing and understanding people on the 
telephone, in groups of people and in conjunction with his 
work when he is required to listen for things like air leaks 
in mechanical equipment.  The Board must point out, however, 
that under the Rating Schedule, the fact that a veteran's 
hearing is less than optimal does not translate into a 
compensable disability rating.  Rather, the Rating Schedule, 
which has been described above, makes it clear that monetary 
compensation may be awarded only when a veteran's hearing has 
degraded to a certain measurable level.  The level of 
disability that warrants a compensable rating has not been 
demonstrated here.  

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.   See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to 38 C.F.R. 
§ 3.321(b)(1), an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App.  225, 229 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See VAOPGCPREC 6-96 (Board may deny 
extraschedular ratings provided RO has fully adjudicated the 
issue and followed appropriate appellate procedure).  Bagwell 
left intact a prior holding in Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) wherein the Court found that when an 
extraschedular grant may be in order, that issue must be 
referred, pursuant to 38 C.F.R. § 3.321, to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance."  

The RO considered the matter of an extraschedular rating in 
evaluating the veteran's perforation of left tympanic 
membrane and mixed hearing loss in its supplemental 
statements of the case in January 2000 and October 2003, and 
the Board is therefore obliged to consider whether referral 
to appropriate officials is required under 38 C.F.R. 
§ 3.321(b).

The veteran contends that his service-connected left tympanic 
membrane perforation with mixed hearing loss warrants at 
least a 10 percent rating on an extra-schedular basis because 
his left ear problems have interfered with his ability to do 
his job as a heavy equipment mechanic and have otherwise 
interfered with his daily life.  At his September 1998 
hearing, the veteran testified that as a heavy equipment 
mechanic he must listen for air leaks and listen for squeaks 
and rattles, but is unable to do so.  He testified that he 
must call someone else to do the listening for him.  The 
veteran testified that if he were in perfectly quiet 
surroundings without background noise, he might be able to 
hear an air leak or squeak, but if something else is going 
on, such as people talking or highway traffic, he is unable 
to hear adequately.  He also testified that he was unable to 
hear with his left ear when using the telephone.  He reported 
he had severe ear problems when he was on an airplane flight 
in the past year.  He said it felt as though someone was 
sticking needles in his ears.  

On review of the record, the Board finds that the evidence 
does not show, nor does the veteran contend, that he has been 
hospitalized because of his perforated left tympanic membrane 
of left ear hearing loss at any time since service.  The 
Board acknowledges that the veteran has testified that his 
service-connected disability has been causing him problems at 
his job over the years, requiring him to get assistance from 
others when he must listen for certain kinds of sounds.  
Other than the veteran's testimony and his statements made to 
examiners, there is, however, no evidence of interference 
with employment due to the service-connected disability.  
Further, at the 1999 hearing the veteran testified that he 
has not lost any promotion or pay because of his disability, 
and he also testified that he never misses a day's work.  
Though specifically requested to do so, the veteran has not 
provided or identified evidence, such as statements from 
supervisors at work, documenting the nature and degree of 
interference with his employment attributable to his service-
connected perforated left tympanic membrane with hearing 
loss.  The Board has no reason to doubt the veterans' 
statements regarding his need for help at work, his problems 
with background noise and the ear discomfort he experienced 
when flying in an airplane.  This does not, however, in the 
Board's view show marked interference with employment in that 
he has been able to work full time, has missed no time from 
work and has not lost pay or promotions because of his 
disability.  The Board has identified no other evidence that 
has a bearing on the question of assignment of an 
extraschedular rating for the veteran's perforated left 
tympanic membrane with mixed hearing loss, and the veteran 
has pointed to no such evidence.  

Consequently, the Board finds that the disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards for the 
veteran's service-connected disability.  Accordingly, 
referral for consideration of an extraschedular evaluation is 
not warranted.  

Conclusion

In view of the foregoing, the Board finds that on 
consideration of criteria set forth in the Rating Schedule 
and consideration of extraschedular criteria, the 
preponderance of the evidence is against a compensable rating 
for the veteran's service-connected perforation of the left 
tympanic membrane with mixed hearing loss.  The Board 
concludes that the appeal must be denied.  


ORDER

Entitlement to an increased (compensable) rating for a 
perforation of the left tympanic membrane with mixed hearing 
loss is denied.  


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



